Citation Nr: 1146080	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for neck disability. 

4.  Entitlement to service connection for bilateral peripheral vascular disease/neuropathy of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.I., and D.E.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1969 and from April 1971 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The first three issues listed on the cover page were remanded to the RO in April 2010 for further development.  Other issues which had been on appeal, of the rating for hypertension, service connection for peripheral vascular disease, and service connection for diastasis recti abdominal muscles, were decided in April 2010.  However, the Court of Appeals for Veterans Claims (Court) vacated the Board's April 2010 decision concerning service connection for peripheral vascular disease in January 2011 and remanded the matter to the Board for additional action.  

The Veteran, P.I., and D.E. presented testimony at a Board hearing in May 2009, and a transcript of the hearing is associated with his claims folder.  The Board member who conducted the hearing no longer works for the Board, and in October 2011, the Veteran declined the opportunity to have another Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Right Knee, Lumbar Spine, Neck

In April 2010, the Board remanded the case to the RO to obtain all medical records of treatment the Veteran had received from Dr. Murphy since 1989, to be followed by a VA examination by an examiner who reviewed all pertinent records and then furnished nexus opinions regarding the disabilities at issue.  However, instead of receiving actual medical records from Dr. Murphy, Dr. Murphy wrote a letter dated in September 2010 summarizing the Veteran's medical history.  Subsequently, the VA examiner who conducted the VA examination in February 2011 was not able to tie the Veteran's disabilities to service.  One of the reasons the examiner gave was that Dr. Murphy's records were void of any physical findings involving the Veteran's back or knee until 1998.  The Board assumes that Dr. Murphy's letter summarizing the Veteran's treatment with him was based on review of actual treatment records.  Since those records would presumably include physical findings, an attempt must be made to obtain such treatment records in order to allow for the possibility of a clear nexus opinion.  Although the claims file include some records from Dr. Murphy dated from about 1998, copies of actual treatment records prior to that time are not. 

Bilateral Peripheral Vascular Disease/Neuropathy 

The Board's April 2010 had only denied service connection for peripheral vascular disease, instead of also considering the matter of service connection for neuropathy in the feet.  However, the Court in January 2011 granted a December 2010 joint motion vacating that Board decision and remanding the matter to the Board.  The joint motion indicates that the Board should have considered whether the Veteran is entitled to service connection for bilateral neuropathy of his feet because the evidence of record included medical information that would have enabled VA to determine that the nature of the Veteran's disability involves neuropathy.  The motion noted that the Veteran's initial application for compensation had described his symptoms as numbness of the lower extremities bilaterally, and that a May 2009 private medical opinion indicates that the Veteran has neuropathy of both feet and that it may be related to chemical exposure and may be related to Agent Orange exposure during the Veteran's time in Vietnam.  The joint motion cited Browkowski v. Shinseki, 23 Vet. App. 79 (2009), and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), as authority for this.  

Under the circumstances, the Board finds that a VA examination addressing the possible neuropathy is necessary under 38 C.F.R. 3.159 (2011) before a decision on this claim is rendered.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all of the Veteran's treatment records from Dr. Murphy since 1989.  The RO should emphasize that copies of actual treatment records, rather than a merely summary of treatment or medical history, are being requested.  

2.  If any treatment records are obtained from Dr. Murphy, the claims file should be returned to the examiner who conducted the February 2011 examination for review and an addendum to the opinion to indicate whether a nexus opinion can be now rendered in view of the additional treatment records.  

      If  the February 2011 examiner is no longer available, then the Veteran should be scheduled for an appropriate VA examination by another examiner to determine the nature and etiology of his current right knee, cervical spine, and lumbar spine disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records and all post-service treatment records, and render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that current right knee, lumbar spine, and neck disabilities are causally related to the Veteran's active duty service.  

A clear rationale for the opinion is requested.   

3.  The RO should also schedule the Veteran for an appropriate VA examination to address the nature and etiology of any neuropathy of the Veteran's feet.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current bilateral neuropathy of the Veteran's feet had its onset during active service or is related to any in-service disease, injury, or event, including in-service Agent Orange Exposure.  Service in Vietnam should be presumed for purposes of the opinion.  The examiner should provide a rationale for the opinion.

4.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's pending claims, to specifically include peripheral neuropathy of the feet.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


